Citation Nr: 0301921	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-08 641A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
exhaustion.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraines.

5.  Entitlement to a compensable evaluation for a low back 
strain.

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for a bilateral knee disorder and migraines and 
entitlement to a compensable evaluation for a low back 
strain.)




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1982 to December 
1985.  Her claim comes before the Board on appeal from an 
August 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in St. 
Paul, Minnesota.  In May 2000, the Board remanded this case 
to the RO for additional development.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for a bilateral knee 
disorder and migraines and entitlement to a compensable 
evaluation for a low back strain.  When the Board completes 
this development, it will notify the veteran as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23 
2002) (codified at 38 C.F.R. § 20.903 (2002)).  The Board 
will then wait for, and review, a response to the notice and, 
thereafter, prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her which evidence she 
was responsible for securing, and obtained and developed all 
other evidence necessary for the claims' equitable 
dispositions.

2.  The veteran does not currently have residuals of heat 
exhaustion. 

3.  The veteran has been diagnosed with PTSD.

4.  The veteran did not engage in combat with the enemy.

5.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor. 

6.  In June 1987, the RO denied the veteran's claim of 
entitlement to service connection for migraine headaches.

7.  The RO notified the veteran of the June 1987 decision and 
of her appellate rights with regard to that decision, but the 
veteran did not appeal. 

8.  The evidence associated with the claims file subsequent 
to the RO's June 1987 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative, nor redundant, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.  




CONCLUSIONS OF LAW

1.  Residuals of heat exhaustion were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2002). 

3.  The June 1987 decision, in which the RO denied 
entitlement to service connection for migraine headaches, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

4.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for migraine 
headaches.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for residuals of heat 
exhaustion and PTSD and whether she has submitted new and 
material evidence to reopen a previously denied claim of 
entitlement to service connection for migraine headaches.  In 
a rating decision dated August 1997, the RO denied the 
veteran entitlement to these benefits, and thereafter, the 
veteran appealed the RO's decision.  

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated May 
2002, the RO informed the veteran of the change in the law 
and indicated that it was developing and would reconsider her 
claims pursuant to that law.  As explained in greater detail 
below, a review of the record reflects that, indeed, the RO 
undertook all development necessary to comply with the 
notification and assistance requirements of the VCAA.  As 
well, thereafter, in a supplemental statement of the case 
issued in October 2002, the RO reconsidered the veteran's 
claims pursuant to the VCAA and denied the claims for service 
connection on the merits.  By so doing, the RO acted 
consistently with the VCAA, which eliminates the need for a 
claimant to submit a well-grounded claim and requires an 
adjudicator to proceed directly to an adjudication of the 
merits of a service connection claim (provided the 
adjudicator finds that the VA has fulfilled its duties to 
assist and notify).  In light of the foregoing, the Board's 
decision to proceed in adjudicating the veteran's claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate her claim and explained to 
her who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in a letter dated 
May 1997, the RO requested the veteran to identify the names 
and addresses of all pertinent treatment providers, the 
conditions treated and the dates of the treatment, and to 
complete and return the enclosed forms to permit release of 
her treatment records to VA.  The RO indicated that, if the 
veteran wished, she could contact the treatment providers and 
request her records.  The RO advised the veteran to submit 
evidence, including doctors' statements, showing that she 
received treatment for her claimed disorders since her 
discharge from service.  In other letters dated July 1998, 
the RO asked the veteran to furnish her treatment records 
from various private doctors and a social worker or to sign 
the enclosed release forms so that VA could obtain these 
records.  The RO indicated that it had scheduled the veteran 
for a VA examination and requested her records from the VA 
Medical Center Hines.  In a letter dated January 1999, the RO 
confirmed that it had requested the veteran's treatment 
records from various private doctors, but indicated that the 
veteran's help in obtaining these records could speed up the 
adjudication process.  In letters dated August 2000 and May 
2002, the RO informed the veteran that it had scheduled her 
for another VA examination.  The RO advised the veteran that 
her VA records had been requested, but that she should submit 
any pertinent private treatment records as well as her own 
statements or statements from others describing her 
disability symptoms.  

In addition, in rating decisions dated August 1997 and March 
1999, letters notifying the veteran of those decisions, a 
statement of the case issued in May 1998, and supplemental 
statements of the case issued in March 1999 and June 2002, 
the RO informed the veteran of the reasons for which her 
claims had been denied and of the evidence still needed to 
substantiate her claims, notified her of all regulations 
pertinent to her claims, including those involving VA's 
duties to notify and assist, and provided her an opportunity 
to submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of her claims.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to her claims, including VA 
(Hines and Westside) and private treatment records, and since 
then, the veteran has not identified any other outstanding 
evidence that needs to be secured.  The RO also developed the 
medical evidence to the extent necessary to decide equitably 
the veteran's claims.  In April 1997, September 1998, August 
2000 and December 2000, it afforded the veteran VA 
examinations, during which examiners discussed the nature and 
etiology of the disorders at issue in this appeal. 

Given that VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions, the Board must now decide the merits 
of those claims.

I.  Claims for Service Connection

The veteran seeks service connection for residuals of heat 
exhaustion and PTSD. Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. 
§ 3.303(a) (2002).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

A.  Residuals of Heat Exhaustion

In written statements submitted in support of her appeal and 
during a hearing held before the undersigned Board Member in 
July 1999, the veteran asserted that she suffered, but was 
not hospitalized for, heat exhaustion in April 1983, when in 
Texas.  She argues that she was given fluids for the 
condition and monitored for hours.  Since then, she has 
allegedly been unable to tolerate exposure to heat or sun 
without experiencing nausea, disorientation, weakness and 
severe diaphoresis, but she has not sought treatment for this 
condition.  She has allegedly told many physicians about this 
problem, and in response, these physicians have told the 
veteran to stay out of the sun. 

The medical evidence of record does not support the veteran's 
claim.  As previously indicated, the veteran in this case had 
active service from December 1982 to December 1985.  However, 
during this time period, including on retirement examination 
conducted in November 1985, the veteran did not complain of, 
and examiners did not note, heat exhaustion.  Even assuming 
heat exhaustion had been diagnosed, the veteran's claim would 
still fail as there is no evidence that, since discharge, the 
veteran has had residuals of heat exhaustion.

She underwent VA examinations in January 1986, April 1997 and 
September 1998, but during these examinations, she did not 
report, and no examiner noted, residuals of heat exhaustion.  
Similarly, during VA and private treatment rendered from 1994 
to 2002, the veteran did not report, and no examiner noted, 
residuals of heat exhaustion.

To merit an award of service connection under 38 U.S.C.A. § 
1131, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
assertions establishing that she currently has residuals of 
heat exhaustion.  Unfortunately, these assertions, alone, may 
not be considered a competent diagnosis of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of heat exhaustion.  Based 
on this finding, the Board concludes that residuals of heat 
exhaustion were not incurred in or aggravated by active 
service.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of heat exhaustion.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim and this claim must be denied. 

B.  PTSD

The veteran also seeks service connection for PTSD.  She 
asserts that she developed this disorder after experiencing 
in-service and post-service stressors.  The in-service 
stressors include: (1) finding it difficult to participate in 
training exercises as a 32 year old; (2) experiencing 
attitudes from others, who found it easier to train; 
(3) being picked on by others, and yelled at and verbally 
abused by a superior; 
and (4) having to shoot weapons and throw hand grenades while 
participating in training exercises. 

The regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended while the veteran's appeal was pending.  
This amendment, which became effective March 7, 2002, 
addresses the type of evidence that may be considered 
relevant in corroborating the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault.  As previously indicated, where the law or 
regulations change while an appeal is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas, 1 Vet. App. at 312-313.  In 
this case, the RO did not notify the veteran of this 
amendment; however, the RO's failure to do so does not 
prejudice the veteran in the disposition of her claim.  
Bernard, 4 Vet. App. at 392-94.  The veteran is not claiming 
that her PTSD developed as a result of a personal assault; 
therefore, this amendment does not substantively affect the 
veteran's claim. 

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2002).  

The evidence in the veteran's claims file, specifically, VA 
outpatient treatment records dated December 1996 and June 
1997, an Abbreviated Medical Record reflecting a one-day VA 
hospitalization in June 1997, and a July 1997 VA consultation 
sheet, satisfies the first element of a PTSD claim under 38 
C.F.R. 
§ 3.304(f) because it shows that the veteran has been 
diagnosed on at least one occasion as having PTSD.  This 
evidence does not, however, satisfy the second and third 
elements of a PTSD claim under 38 C.F.R. § 3.304(f) because 
it does not link the veteran's PTSD symptoms to an in-service 
stressor or verify that one of the alleged stressors actually 
occurred.  

First, in each case in which PTSD was diagnosed, the examiner 
either did not address the etiology of the disorder or linked 
that disorder to post-service, rather than in-service, 
stressors.  Moreover, during a VA PTSD examination conducted 
in April 1997, an examiner declined to diagnose PTSD, 
diagnosed another psychiatric disorder, namely, atypical 
depression, and specifically indicated that there were no 
clear-cut precipitating events for PTSD.  Even assuming a 
medical professional had linked the veteran's PTSD to a 
reported in-service stressor, for the reasons that follow, 
the veteran's claim would still fail.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, the veteran has admitted, and her service 
personnel records show, that she did not engage in combat.  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

As previously indicated, during the pendency of her appeal, 
the veteran primarily argued that her PTSD resulted from in-
service verbal abuse.  She also indicated that, although her 
fellow servicemen and women experienced the same abuse, it 
especially bothered her and caused her stress.  The veteran 
also argued that training was difficult for a variety of 
reasons and that she was picked on by others.  The veteran 
clearly has provided nothing more than general information 
regarding her alleged stressors so that no attempt could 
possibly be made to verify a stressor that might support a 
diagnosis of PTSD.  She has not identified specific dates or 
locations of any specific alleged incidents, the units to 
which she was assigned when the incidents occurred, or the 
names of the individuals who witnessed or were otherwise 
involved in the incidents.  

Inasmuch as the veteran has not submitted evidence showing 
that she engaged in combat and her PTSD symptoms have not 
been attributed to a verified in-service stressor, the Board 
concludes that PTSD was not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. 

II.  Claim to Reopen - Migraine Headaches

The veteran seeks to reopen her previously denied claim of 
entitlement to service connection for migraine headaches.  
The RO denied the veteran service connection for migraine 
headaches in June 1987.  The RO based its denial on a finding 
that, although the veteran was seen on multiple occasions 
during service for headaches and there was evidence that she 
had been having headaches since 1977, on VA examination 
conducted following discharge, there was no evidence of 
headaches.  In denying the claim, the RO considered the 
veteran's service medical records and a report of VA 
examination conducted in January 1986.  In a letter dated the 
same month, the RO notified the veteran of the June 1987 
decision and of her appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.  The June 1987 decision is thus final.  38 U.S.C.A. 
§ 7105 (West 1991).  

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's February 1997 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see 
also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002) (effective for claims 
filed as of August 29, 2001)); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner developed by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's June 1987 decision includes VA and 
private outpatient and inpatient treatment records, VA 
examination reports, statements of the veteran and her 
representative and hearing testimony of the veteran.  

The Board finds that this evidence is new as it is neither 
cumulative, nor redundant.  The Board also finds that it is 
material as it bears directly and substantially upon the 
specific matters under consideration, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claims.  The Board bases these findings on the 
fact that some of this evidence, specifically, the VA and 
private treatment records, show that the veteran has been 
diagnosed with, and in fact, has received extensive treatment 
for, migraine headaches since she was discharged from 
service.  The absence of this type of evidence formed the 
basis of the RO's denial of the veteran's claim in June 1987. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim of 
entitlement to service connection for migraine headaches.  
The Board cannot, however, decide the merits of this claim 
before undertaking the development requested in a separately 
issued development memorandum.  


ORDER

Service connection for PTSD is denied.

Service connection for residuals of heat exhaustion is 
denied.

Having submitted new and material evidence, the claim of 
entitlement to service connection for migraines is reopened, 
and to this extent only, granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

